Citation Nr: 1501274	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including on a presumptive basis due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to August 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his petition to reopen his claim for service connection for Diabetes Mellitus on the basis that new and material evidence had not been presented since the prior final and binding September 2004 decision.

In a decision since issued in November 2010, however, the RO reopened this claim because of additional evidence, including service treatment records (STRs), which were mistakenly in another Veteran's claims file.  See 38 C.F.R. § 3.156(c) (2014) (stating that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  However, the RO then proceeded to deny this claim on its underlying merits.

The Veteran appealed to the Board.  In support of his claim, he testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).

In a December 2012 decision, the Board found that the newly-obtained STRs required reconsideration of the claim on its underlying merits, rather than reopening of the previously-denied claim, per se.  In any event, the Board also denied the claim on its underlying merits.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's denial of the claim and remanded it back to the Board for additional consideration consistent with the terms of the JMR.

In August 2014, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC), since the Agency of Original Jurisdiction (AOJ), for the further development and consideration that the JMR had indicated was necessary.  The claim since has continued to be denied, so it is again before the Board for readjudication. 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and although stationed instead in Thailand, it was not during a time when Agent Orange was used or sprayed there, and there is no other credible indication his service there involved said exposure.
 
2.  The weight of the competent and credible evidence also is against finding that his diabetes began while he was in service, within one year of his discharge, or is the result of exposure to Agent Orange in service inasmuch as it has not been shown that he was so exposed.


CONCLUSION OF LAW

The Veteran's Type II Diabetes Mellitus was not incurred in or aggravated by his military service and may not be presumed to have been, including on account of exposure to Agent Orange or other herbicides or toxins in Vietnam, Thailand, or elsewhere.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

The Veteran's appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS); this therefore is a paperless appeal.  In deciding this claim, the Board has reviewed all of the evidence in the electronic/VBMS claims file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability, i.e., disability rating; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned in the eventuality service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009); however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  That is, it must be shown the error was more than harmless.

Here, prior to initially deciding this claim in March 2010, a letter duly informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of his claim, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claim.  He therefore received all required notice.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


The Veteran's STRs and post-service treatment records are in the file.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board realizes the Veteran has not been provided a VA examination in response to this claim of entitlement to service connection for Type II Diabetes Mellitus.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veteran Court (CAVC) and Federal Circuit Court clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed below, there is no competent evidence suggesting the Veteran's Type II Diabetes Mellitus is etiologically related to his active military service, particularly the result of exposure to herbicides including the dioxin in Agent Orange.  Indeed, there is not the required confirmation of the occurrence of this alleged inciting event (exposure to Agent Orange) during his service, either in Thailand or elsewhere.  Therefore, any examination and opinion requested necessarily would have to consider an alleged event that has not been shown to have actually occurred, so any opinion relating the diabetes to that event, even if offered, necessarily would be relying on an uncorroborated, and therefore unreliable, history, which would undermine entirely the opinion's probative value.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  That claimed precipitating event, since not shown to actually have occurred, thus cannot be the reason he now has diabetes.  There simply is no competent and credible evidence indicating there is a nexus or etiological link between his military service - especially his claimed exposure to Agent Orange since not shown to have occurred - and this eventual diagnosis, which did not happen until many years after his service had ended, indeed, well beyond even the one-year presumptive period following the conclusion of his service otherwise allowing for the presumption this condition was incurred during his service.  Type II Diabetes Mellitus is subject to two presumptions, the one provided by 38 C.F.R. § 3.309(a) and the other by § 3.309(e).  But there is not the required evidence concerning either to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere belief that this condition is the result of herbicide exposure is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion, as this would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).


The Veteran also as mentioned testified at a Travel Board hearing in July 2012.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

He has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of this claim.

III. Legal Criteria

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


However, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2009) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identity the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The Federal Circuit Court explained that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above.  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation" for chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptomatology after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases included in subsection 3.309(a), then the more relaxed continuity of symptomatology standard does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.

But Diabetes Mellitus is considered to be a chronic condition, per se, so not only subject to this continuity of symptomatology pleading and proof exception of § 3.303(b), but also therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption; however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Type II Diabetes Mellitus (i.e., adult-onset diabetes) also may be service connected on the basis that it is presumptively associated with exposure to herbicide agents.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).

First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Vietnam service requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See also See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  Type II Diabetes Mellitus is one of the presumptive diseases listed in § 3.309(e), and the Veteran's more recent medical records document his treatment for this condition.

In any event, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

But, to reiterate, in order for the presumption of herbicide exposure to apply, the Veteran must have had qualifying service in the Republic of Vietnam during the Vietnam era or elsewhere where herbicides like Agent Orange were used or sprayed.

A layperson is generally incapable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc., but not, say, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. §1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is a case-by-case determination entirely dependent on the specific type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

IV. Analysis

The Veteran contends his Type II Diabetes Mellitus is due to exposure to Agent Orange or other herbicides while serving at U-Tapao Air Force Base (AFB) in Thailand.  His military personnel records confirm he served there from August 1967 to August 1968, and that his military occupational specialty (MOS) was Construction Equipment Repairman and Automotive Repairman.


As an initial matter, there is no disputing the Veteran meets the first, and perhaps most fundamental, requirement of any service-connection claim, which is have proof he has the claimed disability.  Boyer v. West, 210 F.3d 1351 , 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran testified that he was diagnosed with diabetes mellitus in 2004, which is confirmed by his post-service treatment records.

So the question then becomes whether the Veteran's diabetes is a result of his military service, including especially his alleged exposure to Agent Orange in Thailand (rather than in Vietnam).

The Veteran acknowledges he did not serve in Vietnam, but he claims similar exposure to Agent Orange while stationed in Thailand.  He testified that during his service in Thailand, several times each week he worked on vehicles close to the perimeter of the base, and outside the fence.  He also reported his building was 500 feet from the runway where aircraft came in, and that his barracks was not more than a thousand feet from the perimeter.  So presumably he alleges that Agent Orange or similar herbicides were sprayed along the base perimeter, and that planes possibly containing this toxin routinely flew overhead from that base headed to Vietnam.  Further, he reported that he loaded aircraft used in the spraying of Agent Orange, and in order to qualify for combat pay, he would fly over and into Vietnam at least once a month.  So he alleges there was both direct and tangential contact with Agent Orange while in Thailand.

In approximately October 2009, the Veteran was provided a copy of the Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand During the Vietnam Era."  This memorandum indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point after.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.

Further, as a result of the Court's JMR, the Board remanded this claim in August 2014 for further information regarding the Veteran's alleged exposure to herbicides while in Thailand.  In light of his allegations of exposure to herbicides, a September 2014 Memorandum of Formal Finding was issued concluding that the information required to verify Agent Orange or other herbicide exposure he described was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Specifically, it was noted that the evidence failed to confirm he was exposed to herbicides while serving at U-Tapao AFB in Thailand from August 1967 to 1968, all procedures to obtain the information from him were properly followed, and all efforts to obtain the needed information had been exhausted and further attempts would be futile.  Further, there was no evidence in his personnel records or medical records indicating service in Vietnam, nor any exposure to herbicides elsewhere.  Therefore, the evidence of record fails to substantiate his assertions that his claimed disability is the result of exposure to Agent Orange or any other herbicides inasmuch as there is not the required indication of such exposure.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of Type II Diabetes Mellitus falls outside the realm of common knowledge of a lay person.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's lay assertions, alone, are insufficient for finding this disease is the direct result of exposure to Agent Orange or any other herbicides, and presumptive service connection also is unwarranted since he has not shown exposure to this alleged toxin in any event.  38 C.F.R. § 3.309.  So service connection must be denied on both a presumptive and direct or facts-found basis.

Additionally, he has not claimed that he developed Type II Diabetes Mellitus during his service, and a review of the post-service medical evidence shows it was first diagnosed sometime around 2004, so not until long after his service had ended.  

Therefore, there is no indication from the record that his Type II Diabetes Mellitus was directly incurred during his service.  For this same reason, initial showing of the condition long after the conclusion of his service, there equally is no suggestion of its presence - certainly not to the required minimum compensable degree of at least 10-percent disabling - within the initial post-service year, meaning by August 1969, to otherwise warrant presuming it was incurred during his service.

The Board acknowledges that the Veteran has submitted a supporting statement from a private physician linking his diabetes mellitus to his military service, especially to exposure to Agent Orange.  However, this doctor did not provide any rationale for the opinion, and this is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Absent sufficient articulation of the underlying rationale, the Board is not compelled to accept a physician's opinion, regardless of whether it is favorable or unfavorable to a claim.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Further, this physician appears to have based his opinion on the premise that the Veteran was indeed exposed to Agent Orange during his military service, which as explained above was not found to have occurred.  Thus, the probative value of this opinion is undermined because it is based on inaccurate information.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Therefore, to reiterate, the evidence of record fails to confirm the Veteran was exposed to Agent Orange or other herbicides while serving in Thailand, nor is there any probative evidence that his diabetes mellitus is directly or otherwise presumptively related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against his claim.  When, as here, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor under 38 C.F.R. § 3.102, so his claim must be denied.



ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus, including due to exposure to herbicides (the dioxin in Agent Orange), is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


